           Case 1:19-cv-00242-DAD-SAB Document 38 Filed 01/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   IN RE $323,647.60 IN FUNDS BELONGING Case No. 1:19-cv-00242-DAD-SAB
     TO THE CALIFORNIA VALLEY MIWOK
12   TRIBE.                               ORDER CONTINUING STAY OF ACTION
                                          AND REQUIRING PARTIES TO FILE
13                                        JOINT STATUS REPORT BY JULY 15,
                                          2021
14
                                                        (ECF No. 37)
15

16          Prior to being transferred to the Eastern District of California, this matter was stayed

17 pending a final decision of the Department of the Interior (“DOI”) recognizing a government for

18 the California Valley Miwok Tribe (“the Tribe”). On July 14, 2020, the stay of this matter was

19 continued and the parties were ordered to file a joint status report on or before January 15, 2021.
20 (ECF No. 36.) On January 15, 2021, the parties filed a joint status report. (ECF No. 37.) The

21 status report indicates that the DOI has not yet issued a final decision recognizing a government

22 for the Tribe. Accordingly, the Court finds that it is appropriate to continue the stay of this

23 matter. The parties shall be required to file a joint report addressing only the status of the

24 final decision of the DOI by July 15, 2021, or within fourteen (14) days of a final decision,

25 whichever is sooner.

26 / / /
27 / / /

28 / / /


                                                    1
            Case 1:19-cv-00242-DAD-SAB Document 38 Filed 01/19/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the stay of this matter shall be

 2 CONTINUED and the parties shall file a joint report on the status of the final decision of the

 3 DOI on or before July 15, 2021, or within fourteen (14) days of the issuance of a final

 4 decision.

 5
     IT IS SO ORDERED.
 6

 7 Dated:      January 19, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
